Petition for Writ of Prohibition Denied and Memorandum Opinion filed
November 24, 2004








Petition for Writ of Prohibition Denied and Memorandum
Opinion filed November 24, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01038-CV
____________
 
IN RE MARYAM JAMILAH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF PROHIBITION
 

 
M E M O R A N D U M   O
P I N I O N
On November 1, 2004, relator filed a petition
for writ of prohibition in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
A
writ of prohibition is proper to prevent a trial court from acting when the
court lacks jurisdiction.  Bd. of
Disciplinary Appeals v. McFall, 888 S.W.2d 471, 472 (Tex. 1994)(orig. proceeding).  The writ is designed to operate like an
injunction issued by a superior court to control, limit, or prevent action in a
court of inferior jurisdiction.  Holloway
v. Fifth Court of Appeals, 767 S.W.2d 680, 682 (Tex. 1989).  Relator claims that the justice of the peace
did not have jurisdiction to consider a forcible entry and detainer action
filed against relator.  However, relator
has not established that she is entitled to extraordinary relief.  Accordingly, we deny relator=s petition for writ of prohibition. 
 
 




 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed November 24, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.